Citation Nr: 1620812	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  11-20 290	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES


1.  Entitlement to an initial evaluation in excess of 10 percent prior to November 25, 2013, and in excess of 30 percent on and after January 1, 2015, for service-connected right knee osteoarthritis.  

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected left knee osteoarthritis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty in the United States Army from October 1971 to October 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Regional Office (RO) in Montgomery, Alabama.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal.


FINDING OF FACT

In January 2016, prior to the promulgation of a decision in the appeal, the Veteran requested in writing to withdraw his appeal of entitlement to increased evaluations for osteoarthritis of the right and left knees.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the denial of entitlement to an increased evaluation for right knee osteoarthritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal of the denial of entitlement to an increased evaluation for left knee osteoarthritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In June 2011, the Veteran filed an appeal to the RO's decision continuing noncompensable disability ratings for both knees.  See July 2009 Rating Decision.  Thereafter, the RO assigned a single 10 percent disability rating for osteoarthritis of both knees, effective January 17, 2008.  See June 2011 Rating Decision.  In a July 2014 rating action, the RO assigned separate 10 percent disability ratings for each knee from January 17, 2008.  Finally, in December 2014, the Veteran was granted a 100 percent evaluation for the right knee from November 25, 2013, followed by a 30 percent evaluation, effective January 1, 2015.  The 10 percent disability rating for the left knee was continued.  See December 2014 Rating Decision.  In a written statement submitted in January 2016, the Veteran's representative expressed satisfaction with the current disability ratings for both knees and requested withdrawal of his appeal of these issues.  See VA Form 21-4138, Statement in Support of Claim, dated January 25, 2016.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration and the Board does not have jurisdiction to review the appeal.  This appeal is dismissed.


ORDER

The appeal of entitlement to an increased evaluation for service-connected osteoarthritis of the right knee is dismissed.

The appeal of entitlement to an increased evaluation for service-connected osteoarthritis of the left knee is dismissed.




		
K. MILLIKAN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


